WiNslow, J.
A detailed statement of the facts of the case is neither necessary nor desirable. The appeal is taken from an order confirming the sale of mortgaged premises upon foreclosure. The' appellants, who were the mortgagors, opposed the motion for confirmation of the sale on the ground of gross inadequacy of price, and on the further ground that they were induced not to attempt to procure the attendance of bidders at the sale by certain false representations made to them by the respondent, among which was the representation that he had a purchaser seemed who would bid a considerably larger sum than the sum for which the land was finally sold. Affidavits tending to show these facts were submitted by the appellants, and counter affidavits were submitted by the respondent fully meeting all the charges of fraud and inadequacy of consideration. Upon the proofs thus submitted *281‘the trial court decided tbe issue in favor of tbe respondent and confirmed the sale. We cannot say that this decision was unwarranted by tbe proofs; in fact we are inclined to come ■■to tbe same conclusion.
By the Gourt. — Order affirmed.